Exhibit 10.4
THIRD AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Third Amendment to Executive Employment Agreement (this “Amendment”) is
entered into by and between American Reprographics Company, a Delaware
corporation (“ARC”) as the employer, and Dilantha Wijesuriya, an individual
residing in the State of California (“Executive”), as the employee, on August 2,
2010.
WHEREAS, ARC and Executive entered into an Executive Employment Agreement dated
February 23, 2009, as amended (“Agreement”). The parties now wish to enter into
this Amendment to amend the Agreement.
Now, therefore, the parties agree as follows:
1. All capitalized terms in this Amendment not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.
2. A new Subsection 3(a)(iii) is added to Section 3(a) of the Agreement (Base
Salary) as follows:
"(iii) The amount of Base Salary payable to Executive pursuant to Section 3(a)
shall be reduced by five percent (5%) (the “Additional 2010 Base Salary
Reduction”) effective as of July 24, 2010 through and including December 31,
2010 (the “Effective Period”), which reduction shall be in addition to the 2010
Base Salary Reduction. Notwithstanding anything to the contrary contained in
this Subsection 3(a)(iii), if Executive’s employment with ARC is terminated
other than for Cause during the Effective Period, any Base Salary severance
benefits payable to Executive under Sections 11(a), (c) or (d) of the Agreement
shall be calculated based on the amount of Base Salary set forth in
Section 3(a), without taking into account the Additional 2010 Base Salary
Reduction.”
3. Except as specifically set forth in this Amendment, the Agreement remains in
full force and effect without modification.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first hereinabove set forth.

            AMERICAN REPROGRAPHICS COMPANY,
a Delaware corporation
      By:   /s/ Kumarakulasingam Suriyakumar         Name:   Kumarakulasingam
Suriyakumar        Title:   President and Chief Executive Officer       
EXECUTIVE
      /s/ Dilantha Wijesuriya       Dilantha Wijesuriya           

 

